PER CURIAM.
The sole question in this case is whether or not a chattel mortgage is void as against a trustee in bankruptcy of the mortgagor on the ground that the certificate of acknowledgment did not comply with the laws of the state of Maryland in which the mortgage was executed and recorded. The mortgage, executed in the usual form, was given to secure a loan of $1,800, of which $800 had been repaid prior to bankruptcy. The mortgage contained a description of the property mortgaged, a provision that it should be void provided the mortgagor repaid the money borrowed with interest, and contained an agreement that until default, the mortgagor should possess the mortgaged property, and also an assent to a decree for sale in case of default. The concluding clause of the mortgage, and the certificate of acknowledgment, were as follows:
“In testimony whereof, witness the hand and seal of the said mortgagor.
“Justin G. Bueh, Pres., [Seal] “Charles J. Grasmiek,
“Sec. & Treas. [Seal] “[Corporation Seal.]
“Test: Maxine F. Keen.
“State of Maryland, City of Baltimore, to wit:
“I Hereby Certify, that on this Third day of January in the year one thousand nine hundred and Thirty Three before me, a Notary Public of Baltimore of the State of Maryland, in and for the City aforesaid, personally appeared the mortgagor named in the foregoing mortgage and acknowledged the foregoing mortgage to be their act. At the same time álso appeared Lulu J. Bueh and Eliose Bueh — Joint tennants with right of survivorship and not as tennant in common and made oath in due form of law, that the consideration set forth in said mortgage is true and bona fide as therein set forth.
“Maugerite Herzog, Notary Public.
“[Notarial Seal]”
For the reasons stated in the exhaustive opinion of the District Judge reported as In re Universal Storage & Transfer Co. (D. C.) 4 F. Supp. 425, we are of opinion that the mortgage is in substantial compliance with the statutory requirements as to acknowledgment, and the judgment of the District Court is therefore affirmed.